Citation Nr: 1103619	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-48 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or for a grant for necessary 
special home adaptations.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, issued in July 2007 and 
September 2008.  

In September 2010, during the course of the appeal, the Veteran 
had a hearing at the RO before the Acting Veterans Law Judge 
whose signature appears at the end of this decision.  During his 
hearing the Veteran raised contentions to the effect that service 
connection was warranted for Charcot atrophy of the left foot; a 
mouth disorder; a left arm disability; erectile dysfunction; a 
urinary disorder; an eye disability  other than impaired vision; 
a hiatal hernia, and a sleep disorder.  However, those issues 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ), in this case, the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has heart disease, including 
congestive heart failure, which is proximately due to or has been 
aggravated by his service-connected diabetes.  Therefore, he 
maintains that service connection is warranted, primarily on a 
secondary basis.
In September 2008, the Veteran was examined by VA to determine 
the nature and etiology of any heart disease found to be present.  
Following the examination, the examiner concluded that she could 
not resolve that question without resorting to mere speculation.  

In November 2008, VA requested that the Veteran be reexamined to 
determine the nature and etiology of any heart disease found to 
be present.  

On January 16, 2009, the Veteran informed VA that he was to have 
a VA examination scheduled for the next day.  He stated that he 
was unable to attend, because he had just been discharged from 
the hospital and because of other medical problems.  Therefore, 
he requested that the examination be rescheduled.  

In the Statement of the Case, dated in November 2009, the RO 
noted that the Veteran had called and cancelled his January 2009 
VA examination.  However, there is no evidence on file that the 
Veteran had requested that the examination be cancelled.  As 
noted above, he requested that the examination be rescheduled.

The Veteran also contends that due to his service-connected 
disabilities, he is unable to get around without the aid of a 
cane, walker, wheelchair, or motorized scooter.  He states that 
VA has issued him those devices; and that he requires several 
home improvements, such as wheelchair ramps, to accommodate those 
devices.  Therefore, he maintains that he is entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing or special home adaptation.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 38 
U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2010).

The phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2010).

If entitlement to specially adapted housing is not established, a 
veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and total 
service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual acuity or 
less; or (2) includes the anatomical loss or loss of use of both 
hands.  38 C.F.R. § 3.809(a) (2010).

The term "loss of use" of a hand or foot constitutes that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination is made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2010).

Examples which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening of 
the lower extremity of 3-1/2 inches or more.  Also considered as 
loss of use of a foot is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) 
(2010).

Service connection is currently in effect for the following:  
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; diabetes mellitus, type 2, evaluated as 40 percent 
disabling; peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling; peripheral neuropathy of the 
right lower extremity, evaluated as 10 percent disabling; 
transient ischemic attacks, evaluated as 10 percent disabling; 
and vision impairment, evaluated as noncompensable.  The Veteran 
also has a total rating due to unemployability (TDIU) caused by 
his service-connected disabilities.  

A review of the record shows varying reasons that the Veteran 
requires aids for ambulation.  For example, VA treatment records, 
dated in July 1999, show that he ambulated with a cane and was 
prescribed a walking boot for right heel pain.  In January 2001, 
the VA Prosthetics Service issued the Veteran a wheeled device 
but did not report the reason why.  VA treatment records, 
reflecting the Veteran's treatment in February 2001, show that 
the Veteran had been using a wheelchair, as early as November 
2000.  It was noted that he had limited endurance for community 
mobility.  During treatment by E. M. G., M.D. in February and 
October 2007, the Veteran reported that he used a walker due to 
back pain.  During an October 2007 VA examination, the Veteran 
reported that he had been wheelchair bound since having a stroke.  
However, the examiner noted that the Veteran's computer files and 
claims folder were negative for documentation of a stroke.  

The claims file shows that the Veteran has history of a back 
injury and multiple back surgeries.  In October and November 
1983, the Veteran was treated at the St. Louis State Hospital.  
It was noted that he had had a back injury and that he had  back 
surgery in 1979.  During a January 1985 VA examination, it was 
noted that the Veteran had a healed lumbar laminectomy scar.  
During VA outpatient treatment in July 1998, it was noted that 
the Veteran had had disc surgery in 1970.  During a February 2009 
consultation with the VA Podiatry Service, it was noted that 
Veteran had spinal surgery on four occasions.  

Despite the reports of multiple back surgeries, the claims file 
does not contain any documentation associated with those 
surgeries.

VA medical records, such as the reports of VA examinations, 
performed in January 1997 and September 2008, show that the 
Veteran receives disability benefits from the Social Security 
Administration.  The documentation associated with that award has 
not been placed in the claims file; however, it could well be 
relevant to the Veteran's appeal.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the foregoing, there appears to be outstanding 
evidence which could support the Veteran's appeal.  

Accordingly, the case is remanded for the following actions:

1.  Request that the Social Security 
Administration provide documentation 
associated with the Veteran's award of 
disability benefits.  Such documentation must 
include, but is not limited to, a copy of the 
Veteran's award letter; medical documentation 
supporting the initial at award; and medical 
documentation supporting the continuance of 
that award.

A negative response to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must continue 
until it is determined that they do not exist 
or that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).

2.  Request that the Veteran provide the name 
and address of the health care providers 
and/or facilities where he has received back 
surgery(s).  Also request that he provide the 
date of each surgery.  Then request the 
reports of that surgery(s) directly from each 
of the health care providers and/or 
facilities so identified.  Such records 
should include, but are not limited to, 
discharge summaries, consultation reports, X-
ray reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records.  

If the surgery was performed at a federal 
facility or by a health care provider 
associated with a federal department or 
agency, efforts to obtain such records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each federal department or agency 
from whom they are sought.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2010).

A failure to respond or negative replies to 
any request must be noted in writing and 
associated with the claims folder.  

If the surgery was performed by a health care 
provider or at a facility not associated with 
a federal department or agency, and if the 
requested records are unavailable, notify the 
Veteran and his representative in accordance 
with the provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(e) (2010).

3.  When the actions in parts 1 and 2 have 
been completed, schedule the Veteran for a 
cardiovascular examination to determine the 
nature and etiology of any heart disease 
found to be present.  All indicated tests and 
studies must be performed, and any indicated 
consultations must be scheduled.

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a result 
of this remand. 

If heart disease(s) is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  

The examiner must also render an opinion, as 
to whether it is at least as likely as not 
(50/50 chance) that such heart disease is due 
to service, or proximately due to or has been 
aggravated (permanent worsening as opposed to 
temporary flare-ups or increase in symptoms) 
by the Veteran's service-connected diabetes 
mellitus or any other service-connected 
disability.  If a service- connected 
disability aggravates (i.e., permanently 
worsens) the heart disability, the examiner 
should identify the percentage of disability 
which is attributable to the aggravation.

The examiner should explain the rationale for 
all opinions given.  If the examiner is  
unable to render any opinion requested, it 
should be so stated for the record, along 
with an explanation of the reason why such  
opinion is not possible.

The Veteran is advised that it is his 
responsibility to report for the examination 
and to cooperate in the development of his 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. § 3.655 (2010). 

4.  When the actions in parts 1, 2, and 3 
have been completed, schedule the Veteran for 
a comprehensive examination to determine 
whether his service-connected disabilities 
have resulted in (1) the loss, or loss of 
use, of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss 
of use of one lower extremity, or (3) the 
loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity 
together with the loss or loss of use of one 
upper extremity which so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 5) 
blindness in both eyes with 5/200 visual 
acuity or less; or 6) the anatomical loss or 
loss of use of both hands.  

Please note that the phrase "preclude 
locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by 
other methods may be possible.  

The term "loss of use" of a hand or foot 
constitutes that condition where no effective 
function remains other than that which would 
be equally well served by an amputation stump 
at the site of election below elbow or knee 
with use of a suitable prosthetic appliance. 
The determination is made on the basis of the 
actual remaining function, whether the acts 
of grasping, manipulation, etc. in the case 
of the hand, or balance, propulsion, etc., in 
the case of a foot, could be accomplished 
equally well by an amputation stump with 
prosthesis.

The examiner should explain the rationale for 
all opinions given.  If the examiner is 
unable to render such an opinion, he or she 
should so state and provide an explanation as 
to why such opinion is not possible.

The Veteran is advised that it is his 
responsibility to report for the examination 
and to cooperate in the development of his 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. § 3.655 (2010). 

5.  When the actions in part 1, 2, 3, and 4 
have been completed, undertake any other 
indicated development. Then readjudicate the 
issues of entitlement to service connection 
for heart disease and entitlement to a 
certificate of eligibility for assistance in 
acquiring specially adapted housing or for a 
grant for necessary special home adaptations.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.
 
The Veteran need take no action unless he is notified to do so.  
However, he is advised that has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



